Title: [February 1760]
From: Washington, George
To: 




Friday Feby. 1st. 1760. Wind at  and Snow till 9 Oclock then cleard & became tolerable warm. Visited my Plantation’s. Found Foster had been absent from his charge since the 28th. Ulto. Left Order’s for him to come immediately to me upon his return & reprehended him severely.
Mr. Johnston & Mr. Walter Stewart came here this Afternoon.
 


Saturday Feby. 2d. 17[60]. The Gentlemen went of after Breakfast and I rid out to my Plantns. and to my Carpenter’s. Found Richd. Stephens hard at Work with an ax—very extraordinary this! Desird him to see after Wm. Nations’ Rent, who died t’other day.
The wind for the most part was Northerly yet the Day was mild

   —the Evening fine & promisd settle Weathr. Mrs. Possey and 2 of her Children came, and Stayd the Night here.

   

   
   In 1755 William Nations began renting a quarter from GW for 1,000 pounds of tobacco per year.



   
   mrs. possey: Martha Posey (née Price) first married George Harrison (d. 1748) and then Capt. John Posey of Rover’s Delight. She bore Posey at least four children: John Price, Hanson, St. Lawrence, and Amelia. Of the two children who came with her this day one was probably Amelia, who appears in the diaries as “Milly.”



 


Sunday Feby. 3d. Very white Frost—and wind shifting from So. to East.
Breechy was laid up this Morning with pains in his breast & head attended with a fever.
Mrs. Possey went home and we to Church at Alexandria. Dind at Colo. Carlyles and returnd in the Evening.
One Newell offerd himself to me to be Overseer. Put him of to another day.

   
   
   Episcopal services in Alexandria at this time were held in a small building furnished jointly by local subscription and by Truro Parish. The Rev. Mr. Green preached there every third Sunday from 1753 until 1765, when Fairfax Parish was formed. John Carlyle (1720–1780), of Dumfrieshire, Scot., was a merchant and a founder of Alexandria. In 1747 he married Sarah Fairfax (1730–1761), of Belvoir, a sister-in-law of GW’s brother Lawrence. During the French and Indian War, Carlyle was a supplier of GW’s troops.



 


Monday Feby. 4th. White Frost & So[uther]ly Wind. Sometimes cloudy & sometimes clear. The Frost seemed to be getting out of the Ground.

Dispatchd Foster to Occoquan, to proceed from thence in Bailey’s Vessell to Portobacco for 100 Barrls. of Corn wch. Captn. Possey purchased of Mr. Hunter the Priest for my use. Sent money to pay for the Corn viz.—37 pistoles and a Shilling, each pistole weighing 4 d[ram]s 8 gr.
Breechy’s pains Increasd and he appeard extreamely ill all the day. In Suspence whither to send for Doctr. Laurie or not.
Visited my Plantations and found two Negroes Sick at Williamson’s Quarter viz. Greg and Lucy—orderd them to be Blooded. Stepns. at Wk.
Colo. Fairfax giving me Notice that he shoud send up to Frederick in the Morning, sat down & wrote to my Overseer there.


   
   Father George Hunter (1713–1779) was one of the handful of Roman Catholic priests—all Jesuits—who served the small Catholic populace living in colonial Maryland. As there was no official support (in the form of taxes or glebe land) to provide a living for the Jesuits, the Roman Catholic community of Maryland made use of Maryland’s manor system of land tenure by establishing several manors that were held in trust by the community’s leaders in the name of one or more of the Jesuits residing in the colony. Each manor, like St. Thomas Manor, in Charles County, had a chapel and usually slaves to work the manor’s fields. Port Tobacco, founded in 1728 as the county seat (1728–1895) of Charles County, Md., was literally a small tobacco port on Port Tobacco Creek, which joined the Potomac opposite the Chotank district of King George County in Virginia. The town’s official name, Charlestown, which was seldom used, was legally dropped in 1820 (KLAPTHORMargaret Brown Klapthor and Paul Dennis Brown. The History of Charles County, Maryland. La Plata, Md., 1958., 46, 105; W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 490). Roman Catholic priests in this period were commonly addressed as “Mister.” In 1760 Mr. Hunter was the superior for the Maryland Mission.



   
   The 37 pistoles and 1 shilling were, according to GW’s ledger, equal to £40 2s. 8d. Virginia currency (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63; see entries for 21 Feb. 1760 [1] [2]).



 


Tuesday Feby. 5th. Breechy’s pains Increasg. & he appearing worse in other Respects inducd me to send for Dr. Laurie. Wrote to Mr. Ramsay Begging the favour of him to enquire in to the price of Mr. Barnes Sugar Land Tract & he informd me that the value set on it by Mr. Barnes was £400.
Visited my Plantation and found to my great surprise Stephens constt. at Work. Greg and Lucy nothing better.
Passing by my Carpenters that were hughing I found that four of [them] viz. George, Tom, Mike & young Billy had only hughd 120 Foot Yesterday from 10 Oclock. Sat down therefore and observd.
Tom and Mike in a less space than 30 Minutes cleard the Bushes from abt. a Poplar Stock-lind it 10 Foot long and hughd each their side 12 Inches deep.
Then, letting them proceed their own way—they spent 25 Minutes

   more in getting the cross cut saw standing to consider what to do—sawing the Stock of in two places—putting it on the Blocks for hughing it square lining it &ca. and from this time till they had finishd the Stock entirely; requird 20 Minutes more, so that in the Spaces of one hour and a quarter they each of them from the Stump finishd 20 Feet of hughing: from hence it appears very clear that allowing they work only from Sun to Sun and require two hour’s at Breakfast they ought to yield each his 125 feet while the days are at their present length and more in proportion as they Increase.
   

While this was doing George and Billy sawd 30 Foot of Plank so that it appears as clear making the same allowance as before (but not for the time requird in pilling the Stock) that they ought to Saw 180 Feet of Plank.
It is to be observd here, that this hughing, & Sawing likewise was of Poplr. What may be the difference therefore between the working of this Wood and other some future observations must make known.
The Weather to day was variable, often Rainy but the Wind hung chiefly between the So. & West. No Frost last Night & the Ground Vastly Rotton.
Colo. Fairfax, his Lady, & Doctr. Laurie dind here. The Dr. went away afterwards but the others stayd the Evening.


   
   William Ramsay (1716–1785) migrated to Virginia from the Galloway district of Scotland and became a founder and merchant of Alexandria. During the French and Indian War, Ramsay, then in financial straits, was appointed a commissary of British troops on the recommendation of GW. The land of Abraham Barnes was part of an area full of sugar-bearing maple trees and hence called the Sugar Lands which lay along Sugar Land Run. After 1798 the confluence of Sugar Land Run with the Potomac River described the northern point of the boundary between Fairfax and Loudoun counties.



   
   STOCK-LIND IT: cut it into sections before hewing it into square timbers.



 


Wednesday Feby. 6th. Fine warm day and the ground much dried. The wind which was extreamely little appeard to be shifting.
Colo. Fairfax & Mrs. Fairfax Dind here.
The Dr. sent his Servant down with things to Breechy. Grig came here this afternoon, worse and I had 15 Hogs arrivd from Bullskin.
 


Thursday Feby. 7th. The Hogs which arrivd Yesterday were killd—weighg. as follows viz.


142
140
140
139


130
130
110
90


90
90
90
90


83
80
70



   445
   440
   410
   319





410





440





445




Total
   1614



Out of which Jno. Foster recd. the remainder of his Years Provisions viz.



   177
lbs.


had before
   173




350
—the years Allowe.


Doctr. Lauries Man attended the Sick this day also.
I went to Mr. Craigs Funeral Sermon at Alexandria—and there met my Waggons with 4 Hhds. Tobo. more. Unloaded & sent them down to Mt. Vernon.
One of the Boys that came down with them & the Hogs (Nat) was taken with the Meazles last Night.
The Wind was Southerly, and very warm & drying, but the Earth extreamely Rotton.


   
   The funeral was probably for Charles Craig (Craik), who had rented a Mount Vernon quarter from GW since 1756.



 


Friday Feby. 8th. 1760. The Wind had got to No. West, but as it did not blew fresh, so neither was it cold.
Rode to my Plantatns. and orderd Lucy down to H[ome] House to be Physickd.
 


Saturday Feby. 9th. The Ground was a little crusted but not hard—a remarkable white Frost.
Visited my Plantation’s before Sunrise & forbid Stephen’s keeping any horses upon my Expence.
Set my Waggon’s to draw in Stocks and Scantling, and wrote to Mr. Stuart of Norfolk for 20 or 30 or more thousd. shingles 6 Barrls. Tar 6 of Turpentine & 100 wt. of Tallow or Myrtle wax or half as much Candles.
Remarkable fine day but the Wind at No. Et.


   
   MR. STUART: possibly Charles Steuart, a merchant in Norfolk active in the 1750s (Va. Gaz., 12 Mar. 1752).



 


Sunday Feby. 10th. The Wind got to North and often, clouded up and threatend Rain but in the Evening at sunsetting it cleard and seemd to promise fair Weather.
Captn. Possey, and Mrs. Possey dind here. He obliquely hinted a design of selling his 145 Acres of Wood Land on Muddy hole.
Orderd all the Fellows from the different Quarter’s to Assembly at Williamson’s Quarter in the Morning to move Petits House.


   
   On 20–21 Sept. 1759 GW’s youngest brother, Charles Washington, had sold John Posey two separate tracts lying between Mount Vernon and Dogue

Creek: one of about 200 acres on the Potomac River and the one mentioned here, which supposedly contained 145 acres of uncleared land and lay on Muddy Hole Branch, a tributary of Dogue Creek (Fairfax County Deeds, Book D–1, 669–73, Vi Microfilm). Not part of the original Mount Vernon tract, these lands had been bought for GW’s father, Augustine, in 1738 and tract, 1739 by Lawrence Washington and had subsequently been inherited by Charles (deed of William Spencer to Lawrence Washington, 1–2 Mar, 1738, Prince William County Deeds, Book D, 110–16, Vi Microfilm; deed of George Harrison to Lawrence Washington, 20–21 Nov. 1739, Prince William County Deeds, Book D, 425–29, Vi Microfilm; will of Augustine Washington, 11 April 1743, DLC:GW). Posey combined the tract on the Potomac with adjacent land that his wife held by right of dower from her first husband to form the plantation that he was farming, but he either did not want or could not afford to keep the tract on Muddy Hole Branch (see entry for 6 Mar. 1760).



   
   Thomas Petit rented a Mounty Vernon quarter from GW in 1759 and 1760, after which he disappears from GW’s records.



 


Monday Feby. 11th. Went out early myself and continued with my People till 1 Oclock in which time we got the house abt. 250 yards. Was informd then that Mr. Digges was at my House upon which I retd. finding him & Doctr. Laurie there.
The Ground being soft and Deep we found it no easy matter with 20 hands and 8 Horses & 6 Oxen to get this House along.
Exceeding clear & fine, wind Northwardly.


   
   The Digges family of Virginia and Maryland descended from Edward Digges, who settled in Virginia in the mid-seventeenth century and served as governor of Virginia 1655–57. His eldest son, William, later moved north of the Potomac River and founded the Maryland branch of the Digges family. The Mr. Digges who appears here is William Digges (1713–1783), a grandson of the elder William. This William, a prominent layman in the Roman Catholic church in Maryland, married Ann Atwood and lived at his plantation, Warburton Manor, across the Potomac River within sight of Mount Vernon. For many years the families of Warburton Manor and Mount Vernon exchanged visits across the Potomac.



 


Tuesday Feby. 12th. A Small Frost happening last Night to Crust the Ground causd the House to move much lighter and by 9 Oclock it was got to the spot on wch. it was intended to stand.
Visited at the Glebe the day being very fine clear & still. No wind blowing from any Quarter perceivably.
Sett Kate & Doll to heaping the Dung abt. the Stable.
Recd. a Letter & Acct. Currt. from Messrs. Hanbury the former dated Octr. 1–1759 the other Septr. 1st. same yr.


   
   The Truro Parish glebe, which grew from 176 acres in 1752 to 385 in 1767, included a house and outbuildings for the Rev. and Mrs. Green (Truro

Vestry Book, 70, 121, DLC). The house, begun in 1752 by Green and Thomas Waite, had been newly completed in 1760 by William Buckland (1734–1774), a talented joiner previously imported from England for the construction of George Mason’s Gunston Hall.


   

   
   The Hanbury firm, a powerful London merchant house, had served the Custis plantations for a number of years. On 12 June 1759 GW had written to the firm, then known as Capel & Osgood Hanbury, informing them of his marriage to Martha Custis and stating: “I must now desire that you will please to address all your Letters which relate to the Affairs of the Deceas’d Colo. Custis to me” (DLC:GW), which directions the Hanburys acknowledged in a letter to GW, 1 Oct. 1759 (DLC:GW).



 


Wednesday Feby. 13th. A fresh gale So. continued the whole day with clear and Warm Sun.
Visited all my Quarters.
 


Thursday Feby. 14th. Mr. Clifton came here and we conditiond for his Land viz., if he is not bound by some prior engagement. I am to have all his Land in the Neck (500 Acres about his house excepted) and the Land commonly calld Brents for 1600 £ Curry. He getting Messrs. Digges &ca. to join in making me a good & less Colo. Carlyle will let me have his Land adjoining Brents at half a Pistole an Acre.
Visited my Quarters and saw a plant patch burnt at the Mill.

Brought home 4003 lbs. of Hay from Mr. Digges’s.
The Southerly wind still continued to blow fresh till abt. 9 Oclock at Night and then it suddenly changed to No. Et. Clouded up, and threatned Rain every moment.

   
   
   William Clifton (c.1704-c.1770) was descended from an English Roman Catholic family, several branches of which began leaving England for Maryland and Virginia in the mid-seventeenth century. William left England in the early eighteenth century and settled in Truro Parish, where he was living in 1739 when he bought 500 acres of the Neck land from his brother-in-law George Brent (d. 1778) of Stafford County. By 1760 Clifton’s land was a plantation of about 1,806 acres in Clifton’s Neck, which lay on the east side of Little Hunting Creek, facing the Potomac River, across which Clifton ran a ferry often used by GW.



   
   brents: George Brent’s remaining land in the Neck, 238 acres lying between Little Hunting Creek and Clifton’s plantation.



   
   GW paid William Digges £14 for hay on 5 June 1760 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 95).



 


Friday Feby. 15th. A Small fine Rain from No. Et. wet the Top of my Hay that had been landed last Night. It was all carted up however to the Barn & the Wet and dry seperated.
Went to a Ball at Alexandria—where Musick and Dancing was the chief Entertainment. However in a convenient Room detachd for the purpose abounded great plenty of Bread and Butter, some Biscuets with Tea, & Coffee which the Drinkers of coud not Distinguish from Hot water sweetned. Be it remembered that pocket handkerchiefs servd the purposes of Table Cloths & Napkins and that no Apologies were made for either. I shall therefore distinguish this Ball by the Stile & title of the Bread & Butter Ball.
The Proprietors of this Ball were Messrs. Carlyle Laurie & Robt. Wilson, but the Doctr. not getting it conducted agreeable to his own taste woud claim no share of the merit of it.
We lodgd at Colo. Carlyles.


   
   A man named Robert Wilson voted for GW in the 1758 Frederick County election for the House of Burgesses.



   
   GW apparently played cards at the ball, because on the following day he recorded the loss of 7s. “By Cards” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63).



 


Saturday Feby. 16. Returned home—receiving an Invitation to Mrs. Chews Ball on Monday night next, first.
The Morning lowerd, and dript as yesterday, but abt. 10 Oclock the Wind So[uther]ly, blew fresh, and cleard.


   
   Mercy Chew (d. 1775), with her husband Joseph Chew, kept a tavern in Alexandria which GW patronized in the early 1760s (Fairfax County Deeds, Book C–1, 63, Vi Microfilm; Fairfax County Wills, Book C–1, 244, Vi Microfilm; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 141, 160).



 



Sunday Feby. 17th. The Wind blew cold & fresh from the No. West.
Went to Church & Dind at Belvoir.
Sent 4 Yews & Lambs to the Mill to be fatted.
 


Monday Feby. 18th. Dispatchd my Waggon with Tools &ca. for Frederick.
Sent over for two more Tons of Hay—to Mr. Digges.
The Morning was cold the Wind being at No. West. It afterwards changd to So. and grew more moderate but towards Night it agn. Shifted to the No. East, but made no perceptable change in the Air, as to heat or cold.
 


Tuesday Feby. 19th. Went to Court, and Administerd upon Nations Effects. Got Mr. Smiths Lease to me recorded and Mr. Johnston not having Darrels Deeds ready I was obligd to get the acknowledging of them postpond.
Recd. a Letter from my Brothr. Austin by Mr. Lane & answerd it.
Fine moderate day with a brisk Southerly Wind which brought up the Vessell with my Corn.
Mike and Tom began sawing in the Pit some considerable time after Sun rise and Cut 122 feet of Oak Scantling.

   
   
   GW’s first expansion of the Mount Vernon property occurred in Dec. 1757, when he bought two pieces of land on the plantation’s northern boundary from Sampson Darrell (d. 1777) of Fairfax County: a tract of 200 acres on Dogue Run and an adjoining tract of 300 acres on Little Hunting Creek. The total price of these two tracts was £350, which GW paid with £260 in cash and a bond for £90 due in two years, and in return he received Darrell’s bond guaranteeing him title to the land (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 49; bond of Darrell to GW, 20 Dec. 1757, ViMtvL). But the official deeds were not immediately signed and recorded in court because the property was held under right of dower by Darrell’s mother, Ann, for her lifetime; only after her death would it revert to Darrell as a surviving son. Thus, although GW owned Darrell’s rights to the land, he could not obtain the deeds until Ann died or rented the land to him. GW did not have to await her death, because on 20 Sept. 1759 he signed a lease with her and her present husband, Thomas Smith (d. 1764) of Fairfax County, agreeing thereby to pay them 1,000 pounds of tobacco and cask a year until Ann died (lease of Thomas and Ann Smith to GW, 20 Sept. 1759, PHi: Gratz Collection; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 111). Having recorded the lease on this day, GW was eager to get and record Darrell’s deeds, but he was obliged to wait for the May court session (deeds of Darrell to GW, 19–20 May 1760, Fairfax County Deeds, Book D–1, 681–92, Vi Microfilm).



   
   Augustine Washington (1720–1762), half brother of GW by his father’s first wife, Jane Butler, married Anne Aylett (d. 1773) and lived at Pope’s Creek in Westmoreland County. GW usually called him “Austin.” Mr. Lane

   



was probably one of the three sons of William Lane (1690–1760) of Nomini Forest, Westmoreland County: James Lane (d. 1777), William Carr Lane (d. 1770), and Joseph Lane (d. 1796).



 


Wednesday Feby. 20. Landed 65 Barrels of Corn. Fine moderate day. Very little wind. George & Billy sawd 155 feet of Oak Scantling.
 


Thursday Feby. 21. Finished landing the Corn, which held out only 1½ Bushells above measure. Paid the Skipper for the Freight.
Visited at Mr. Clifton’s and rode over his Lands—but in an especial manner view’d that tract calld Brents, which wd. have pleas’d me exceedingly at the price he offerd it at viz. half a pistole an Acre provided Colo. Carlyle’s 300 Acres just below it coud be annexd at the same price and this but a few Months ago he offerd it at but now seeming to set a higher value upon it, and at the same time putting on an air of indifference inducd me to make Clifton another for his Land—namely £1700 Cury. for all his Lands in the Neck Including his own Plantn. &ca. which offer he readily accepted upon Condition of getting his wife to acknowledge her Right of Dower to it and of his success in this he was to inform me in a few days.
A fresh So[uther]ly Wind blew the whole day and often Clouds towards Night. It threatned ⟨Rain very much.⟩


   
   Clifton’s wife was his cousin Elizabeth Brent (d. 1773), a daughter of Robert Brent of Woodstock, Stafford County, whose seventeenth-century ancestor Giles Brent had originally patented most of the land in what was now called Clifton’s Neck. Mrs. Clifton’s “Right of Dower” referred to that portion of the Neck which, although controlled by her husband under the law of marital right, could only be alienated (given or sold) by Mrs. Clifton, the legal owner. This situation was common in eighteenth-century Virginia; sometimes the wife allowed her husband to sell her land and sometimes not.



   
   GW received a total of 100 barrels of corn. The shipping cost was £5 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63).



 


Friday Feby. 22. The Wind in the Night encreasd to a mere Storm and raind exceedg. hard; towards day it moderated and ceasd Raining but the whole day afterwards was Squally.
Laid in part the Worm of a fence round my Peach Orchard, & had it made. Waited on Lord Fairfax at Belvoir & engd. him to dine at Mt. Vernon on Monday next.
Upon my return found one of my best Waggon Horses (namely Jolly) with his right foreleg Mashd to pieces which I suppose

 happend in the Storm last Night by Means of a Limb of a tree or something of that sort falling upon him.
 
   Did it up as well as I coud this Night.

	
   
   This was GW’s birthday according to the Gregorian calendar (see entry for 11 Mar. 1748), but there is no indication that he took note of it either on this day or 11 Feb., the Old Style date on which he actually was born. In 1798 and 1799 the citizens of Alexandria celebrated his birthday on or near the old date.



   
   WORM OF A FENCE: the bottom course of rails in a rail fence.



 



Saturday Feby. 23. Had the Horse slung upon Canvas and his leg fresh set—following Markhams directions as near as I coud.
Laid the Worm round my Apple Orchard & made the Fence.
The Wind for the first part was So[uther]ly but afterwards it shifted to No. West. blew fresh and grew a little Cool.
Captn. Bullet came here from Alexandria, and engagd to secure me some Lands on the Ohio being lately appointed Surveyor of a District there.


   
   markham’s directions: Gervase Markham (1568–1637) wrote many treatises on diseases of cattle and horses. In 1759 GW purchased a much more current work, William Gibson’s Treatise on the Diseases of Horses (London, 1751).



   
   Thomas Bullitt, son of Benjamin Bullitt (d. 1766) of Fauquier County, served with GW in the Virginia Regiment, rising to captain. He was with GW at Fort Necessity and at Braddock’s Defeat, and held his Virginians in a bloody skirmish at Grant’s Defeat. For Bullitt’s appointment as a surveyor, see George Mercer to GW, 17 Feb. 1760, DLC:GW.



 


Sunday Feby. 24th. Captn. Bullet dind here to day also. So did Mr. Clifton but the latter was able to give me no determinate answer in regard to his Land.
Was unprovided for a demand of £90 made by Mr. Alligood in favour of Messrs. Atchinson & Parker of Norfolk. My note of Hand to Sampson Darrel but promisd the payment, & Interest, at the April Court next.
Fresh Southerly Wind and Cloudy Weather.


   
   my note: the two-year bond for £90 that GW had given Sampson Darrell as final payment for land bought from Darrell in Dec. 1757. Darrell had apparently used the bond to settle an account, and the firm of Aitcheson & Parker had now sent their collector to Mount Vernon for payment. GW paid them the £90 as promised while in Williamsburg in April (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 49, 89).



 


Monday Feby. 25th. Lord Fairfax, Colo. F[airfa]x & his Lady, Colo. Martin, Mr. B. F[airfa]x, Colo. Carlyle, & Mr. Green & Mrs. Green dind here.
So[uther]ly Wind and remarkable fine clear day. Set my People to Carting and carrying Rails round the Peach Orchard.
The Broken Legd. horse fell out of his Sling and by that means and strugling together hurt himself so much that I orderd him to be killd.


   
   Thomas Bryan Martin (1731–1798), a nephew of Lord Fairfax, came to Virginia in 1751 and the next year was appointed land agent for the Fairfax Grant, taking up residence with Lord Fairfax at Greenway Court in the Shenandoah Valley. In 1758 Martin and GW were elected burgesses for

   Frederick County. Bryan Fairfax (1737–1802) was a half brother of George William Fairfax. After an erratic youth Bryan married Elizabeth Cary, a sister of Sarah Cary Fairfax, and settled in Fairfax County, making his home at Green Hill near Belvoir from 1761 until about 1765 when he went to England. He was one of GW’s frequent fox-hunting companions before the Revolution.



 


Tuesday Feby. 26th. Began Plowing the Field by the Stable and Quarter for Oats and Clover. Set two plows to Work under the care of Mulatto, & Cook Jacks.
Layd the Worm round my Peach Orchard & had the Fence put up.
Made an absolute agreement with Mr. Clifton for his Land (so far as depended upon him) on the following terms—to wit, I am to give him £1150 Sterling for his Neck Lands, containg. 1806 Acres, and to allow him the use of this Plantn. he lives on till fall twelve months.
He on his part is to procure the Gentlemen of Maryland to whom his Lands are under Mortgage to join in a Conveyance and is to put me into possession of the Land so soon as this can be done. He is not to cut down any Timber, nor clear any Ground nor to use more Wood than what shall be absolutely necessary for Fences and firing. Neither is he to assent to any alterations of Tenants transferring of Leases &ca. but on the contrary is to discourage every practice that has a tendancy to lessen the value of the Land.
N.B. He is also to bring Mr. Mercers opinion concerning the validity of a private sale made by himself.
Went down to Occoquan, by appointment to look at Colo. Cockes Cattle, but Mr. Peakes being from home I made no agreemt. for them not caring to give the price he askd for them.
Calld & dind at Captn. McCarty’s in my way home & left the order of Court appointing him and others to appraisers of Nation’s Estate (which I had sent my Boy down for) and at the same time got a promise of him to Prize & Inspect his Tobo. at the Warehouse.
Bottled 35 dozn. of Cyder, the weather very warm, & Cloudy with some Rain last Night.


   
   The “Gentlemen of Maryland” who held mortgages were Charles Carroll (1702–1782) of Annapolis, Benjamin Tasker (1690–1768) of Anne Arundel County, and William Digges, Ignatius Digges, and John Addison, all of Prince George’s County. The Carroll and Digges families of Maryland had married into the Brent family of Maryland and Virginia, and all of these parties were now in the fifteenth year of a struggle over Clifton’s Neck, producing a maze of lawsuits involving leases, inheritances, mortgages, injunctions,

and ejectments. Clifton’s suit for a final settlement in Virginia’s General Court (sitting in chancery) was now awaiting the report of court-appointed commissioners, one of whom was GW.


   
   
   Since the court case was still pending, the validity of such a “private sale” was a moot point, and GW wisely advised Clifton to seek a legal opinion. Mr. Mercer is  John Mercer (1704–1768), who emigrated from Ireland to Virginia in 1720 and made his home near the Potomac River at Marlborough, Stafford County. As a lawyer Mercer became so aggressive in the courtroom that in 1734 he was barred from practice. He then turned to legal scholarship, spending the next few years preparing An Exact Abridgement of All the Public Acts of Assembly, of Virginia, in Force and Use, issued by the Virginia Gazette printer William Parks (Williamsburg, 1737; 2d ed., Glasgow, Scot., 1759). This work was the first such edition of Virginia’s laws, and all county justices of the peace, including those who had complained about Mercer, were advised to possess a copy. Mercer himself was later appointed a justice of Stafford County. In the process of his scholarly pursuits, Mercer collected one of the finest libraries in the colony, about a third of which related to law.



   
   GW had known John Mercer for years. Mercer’s home of Marlborough, on the neck between Aquia and Potomac creeks, was only a few miles up the Potomac from the Chotank neighborhood, so well known to GW from youth and later so thickly populated with his cousins. As early as 1754 GW had asked for Mercer’s legal advice regarding the disposition of Mount Vernon after Lawrence Washington’s death. Mercer had also served the Custis family for 16 years during a major legal battle in which GW took an interest following his marriage to Martha Custis in 1759.



   
   Speculating in large tracts of land in Fauquier and Loudoun counties, Mercer was also interested in western lands in the Ohio River valley. To pursue this interest the Mercers and the Lees were instrumental in forming the Ohio Company, although the two families later had a falling-out in the debate over the 1764 Stamp Act. While Mercer was the company’s secretary, GW’s brother Lawrence was its second president.


   
   
   Two of John Mercer’s sons served with GW in the Virginia Regiment, one of whom, John Fenton Mercer (1735–1756), was killed in battle. The other son George Mercer (1733–1784), appears in the diaries along with other members of the family (see: HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 369; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:2, 290; COUNCIL“Journals of the Council of Virginia in Executive Sessions, 1737–1763.” Virginia Magazine of History and Biography 14 (1906–7): 225–45., 232–35).



   
   The Peake family of the Northern Neck descended in two branches through the two grandsons of John Peake the immigrant. The elder of the two grandsons was John Peake (d. 1758), of Prince William County, whose wife Lucy bore him eight sons. The younger grandson, William Peake (d. 1761), of Fairfax County, lived at Willow Spring in the fork of Little Hunting Creek and was hence GW’s closest neighbor. William was a Truro Parish vestryman for many years, and upon his death GW was chosen by the vestry to take his place. William had two daughters, Sarah and Mary, and three sons, Humphrey, John, and William Jr., the last of whom served in the French and Indian War and died in 1756. Although it is the Willow Spring Peakes who usually appear in the diaries, the Mr. Peake mentioned here may have been a Peake of Prince William County (MCDONALDCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 437–53).



   
   From Daniel McCarty (d. 1724), planter of Pope’s Creek, Westmoreland County, and Speaker of the House of Burgesses, 1715–18, were descended three branches of the Pope’s Creek McCartys, many of whom appear in the

   diaries. Speaker Daniel’s oldest son, Denis McCarty (d. 1742), founder of the Cedar Grove McCartys, married Sarah Ball in 1724 and settled at Cedar Grove, which was in Truro Parish when that parish was created in 1732. His oldest son, Daniel McCarty (d. 1792), whom GW refers to before the Revolution as “Captain” and afterwards as “Colonel,” was in his lifetime one of the wealthiest men in Virginia (MAINJackson Turner Main. “The One Hundred.” William and Mary Quarterly, 3d ser., 11 (1954): 354–84., 378–79). Captain McCarty, his wife Sinah Ball McCarty (d. 1798), and their six children, five of whom appear in the diaries, lived at Mount Air about three miles up Accotink Creek from Cedar Grove. Both McCarty homesteads were located a few miles down the Potomac River from Mount Vernon. Captain McCarty served in the Truro vestry 1748–84, and the Washingtons and McCartys often appear to have dined together after services at Pohick Church. Through his mother GW was related to both Captain McCarty and his wife.



 


Wednesday Feby. 27. Very little Wind & that Southerly but raind of and on the whole day.
Continued plowing while the Weather woud permit, and the People, viz. George, Kate, Doll, & little George were employd in Grubing the Field by the Garden.
Nations’s horse that was destraind on for my Rent was sold at Publick Auction to Mr. Tom Triplet for £5.
Peter had got his Coal drawn & brought in one load.

   
   
   Thomas Triplett (1732–1780) of Truro Parish was a son of Thomas Triplett (d. 1737). By 1763 he was living on the North Branch of Little Hunting Creek where he had rented a small plantation from George Mason of Gunston Hall (lease of Mason to Triplett, 26 April 1763, Fairfax County Deeds, Book E–1, 262–69, Vi Microfilm). In 1771 he leased additional land in that area from Mason and continued living there until his death (lease of Mason to Triplett, 19 Dec. 1771, Fairfax County Deeds, Book K–1, 14–23, Vi Microfilm). This land later passed to Mason’s son Thomson Mason (1759–1820) and became part of Hollin Hall plantation (deed of George Mason to Thomson Mason, 16 June 1786, Fairfax County Deeds, Book Q–1, 249–54, Vi Microfilm). Thomas Triplett and his brother William regularly joined GW in fox hunting.



 


Thursday Feby. 28th. Measurd the Fields by the Quarter & Garden as the Fences was intended to be run and found Six Acres in the former & Nine in the Latter.
Also run the Round the Fields in the Lower pasture according as the dividing Fence is to go but the Compass being bad or some mistake happening I coud not close the plot with any exactness.
Finished Grubbing the Field by the Garden.
Between Sul [sun] setting & Dark, came Mr. Ramsay, Mr. Piper, Captn. Stanly & Captn. Littledale.

Warm, & little or no wind the first part of the Day. Towards Night it clouded and the Wind getting No. Easterly it begn. raining & grew colder.
Bought 3000 Shingles a 22/6 of  Newbold also wood ware, & Bees Wax.

   
   
   close the plot: In running the lines of this survey, GW did not return to his exact beginning point as he should have, and thus a gap was left in the boundaries of the plot.



   
   Harry Piper (d. 1780), a merchant of Alexandria, was a factor for John Dixon & Isaac Littledale, of Whitehaven, Eng. Captain Stanley may have been Capt. Edward Stanley, who sailed in the tobacco trade for Peter How & Co., also of Whitehaven (P.R.O., C.O.5/1447, f. 66).



   
   GW paid Purnell Newbold a total of £5 4s. 7½d. Maryland currency for his goods (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



 


Friday Feby. 29th. The Rain continued by Intervals through the Night, and till afternoon when the Wind came to No. West and ceasd, growing clear. Stopd my Plows.
The Gentlemen Dind here to day and two, viz. Mr. Ramsay & Captn. Stanley, returnd to Alexandria. The others went to Belvoir.
A very great Circle rd. the Moon.
